            Case 1:20-cv-10260-LLS Document 8 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN ROE; JANE ROE; JANE ROE 1,

                                Plaintiffs,
                                                                 20-CV-10260 (LLS)
                    -against-
                                                                 CIVIL JUDGMENT
CITY OF NEW YORK, et al.,

                                Defendants.

         Pursuant to the order issued April 21, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiffs’ failure to submit an amended complaint, pay the $402.00 in filing fees,

or file completed requests to proceed in forma pauperis. See 28 U.S.C. §§ 1914, 1915.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiffs at the following address: 244 Fifth Avenue, Suite 2992, New York, NY 10001, and note

service on the docket.

SO ORDERED.

Dated:     April 21, 2021
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
